McCay, Judge.
We think the court should not have rejected this evidence. The issue on trial was one of fraud, and in such cases the field of circumstances ought to be very wide. It is but rarely that any direct proof can be had. The intent of the parties can in general only be got at by circumstances •, sometimes any one of them may be very slight, taken by itself, but taken with others, may be a-link in a chain, which, altogether, is very-strong. Here is a man proven to be largely in debt. He claims to have sold fifteen hundred acres of land to his son-in-law, who, it is apparent, was not very abundantly able to buy and pay for it. The fact, if it be so, that about the same time he sold to the same son-in-law property in a different locality, in fact, all his real estate, is surely some evidence going to cast suspicion upon the transaction at present under investigation. It is a circumstance which, from its very nature, will affect the mind in coming to a conclusion upon the matter in issue. As a matter of course, it is but one fact, and did it stand alone it would not amount to much. But the ■evidence in this case leaves the transaction open to strong ..suspicion, and the verdict is by no means demanded by the 'evidence. Perhaps, had this additional fact gone to the jury -the verdict would have been different. The rule we have .laid down is, that if there be an improper exclusion of evideuce, or any error calculated to affect the verdict, and the evidence actually and legally in be only sufficient to sustain and not to require the verdict, ordinarily there ought to be a new *539trial. We think this is.such a case. The evidence ought to have been admitted; it might have affected the verdict, and the finding is only barely supported by the evidence.
Judgment reversed.